Citation Nr: 0818584	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-37 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for neck injury residuals.  

2.  Entitlement to service connection for chronic post-
traumatic stress disorder.  

3.  Whether a timely substantive appeal was perfected from a 
March 2006 rating decision assigning an initial compensable 
disability evaluation for the veteran's nasal bridge, right 
medial cheek, and right nasolabial fold scar.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from February 1969 to October 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Winston-Salem, 
North Carolina, Regional Office (RO) and St. Petersburg RO.  

In January 2008, the veteran was afforded a hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO.  
At the hearing, the veteran submitted a Motion to Advance on 
the Docket.  In February 2008, the Board granted the 
veteran's motion.   

The issue of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Department of Veterans Affairs (VA) will notify the 
veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In July 1983, the VA denied service connection for neck 
injury residuals based on the finding that there was 
insufficient evidence of a current disability of the neck; 
the veteran did not appeal the July 1983 decision within one 
year of being notified.


2.  The evidence submitted since the July 1983 rating 
decision is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim for 
service connection for neck injury residuals.

3.  The competent evidence of record establishes an 
etiological relationship between the veteran's current 
cervical spine disability (chronic cervical spine traumatic 
arthritis, osteoarthritis, traumatic C3 spinal cord injury, 
stenosis, and C4-5 fusion) and his active service.  

4.  A timely substantive appeal from the March 2006 rating 
decision assigning an initial noncompensable evaluation for 
the veteran's nasal bridge, right medial cheek, and right 
nasolabial fold scar was not perfected.  


CONCLUSIONS OF LAW

1.  The July 1983 rating decision denying service connection 
for neck injury residuals is final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2007).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for neck 
injury residuals has been presented.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

3.  Chronic cervical spine traumatic arthritis, 
osteoarthritis, traumatic C3 spinal cord injury, stenosis, 
and C4-5 fusion residuals were incurred during wartime 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303(d). 
3.326(a) (2007).  

3.  The veteran did not perfect a timely substantive appeal 
from the March 2006 rating decision which assigned an initial 
noncompensable evaluation for his nasal bridge, right medial 
cheek, and right nasolabial fold scar.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 
20.305 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal -- 
entitlement to service connection for chronic cervical spine 
traumatic arthritis, osteoarthritis, traumatic C3 spinal cord 
injury, stenosis, and C4-5 fusion residuals.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Further, with regard to the issue of whether a timely 
substantive appeal was perfected from the March 2006 rating 
decision assigning an initial compensable evaluation for the 
veteran's nasal bridge, right medial cheek, and right 
nasolabial fold scar, the Board has no jurisdiction over that 
issue and therefore no VCAA-related duties.  Nevertheless, in 
a letter dated in March 2008, the Board provided the veteran 
notice of the timeliness issue, the pertinent regulations, 
and his right to submit additional evidence or argument on 
the timeliness issue.  The veteran did not respond.

II.  Cervical Spine 

A.  Application to Reopen

Generally, absent the filing of a NOD within one year of the 
date of mailing of the notification of the initial review and 
determination of a veteran's claim and the subsequent filing 
of a timely substantive appeal, a rating determination is 
final and is not subject to revision upon the same factual 
basis except upon a finding of clear and unmistakable error.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2007).  

1.  Prior RO Decision

In July 1983, the VA denied service connection for neck 
injury residuals.  Recognition was given to the fact that 
service treatment records documented a history of neck 
injuries and complaints of neck pain.  However, as he had 
failed to report for a scheduled VA examination and because 
his service discharge examination had been negative, the RO 
found there was insufficient evidence of a current disability 
of the neck.  The veteran was informed in writing of the 
adverse decision and his appellate rights in July 1983.  The 
veteran did not subsequently submit a NOD with the adverse 
decision.  

The evidence considered by the VA in formulating its decision 
may be briefly summarized.  The veteran's service medical 
records indicate that he fell and injured his cervical spine 
in September 1971.  Impressions of paraspinous muscle spasm 
secondary to trauma; "minimal brachial plexus injury 
(sensory);" and cervical myofascial sprain were advanced.  
An April 1972 treatment entry states that the veteran 
reported having injured his neck in March 1972.  An 
impression of cervical muscle strain was advanced.  

2.  New and Material Evidence 

As to the issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for neck injury residuals, the Board is 
required to consider the question of whether new and material 
evidence has been received to reopen the veteran's claim 
without regard to the RO's determination in order to 
establish the Board's jurisdiction to address the underlying 
claim and to adjudicate the claim on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Title 38 of the Code of Federal Regulations (2007) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the July 1983 rating decision 
denying service connection for neck injury residuals consists 
of VA clinical and examination documentation; private 
clinical documentation; Social Security Administration (SSA) 
documentation; the transcript of the January 2008 hearing 
before the undersigned Acting Veterans Law Judge sitting at 
the RO; and written statements from the veteran.  The report 
of a January 2006 VA examination for compensation purposes 
notes that the veteran was diagnosed with chronic cervical 
pain with osteoarthritis and traumatic arthritis and 
"cervical spinal cord traumatic injury C3, status post C4-C5 
fusion for severe stenosis.  The examiner commented that "it 
is more likely than not that a component of [the veteran's] 
chronic neck pain and traumatic arthritis are directly 
related to his military service" and "the traumatic 
arthritis did, in fact, contribute to his cervical stenosis 
which, in my medical opinion, contributed to his spinal cord 
injury."  

The report of the January 2006 VA examination for 
compensation purposes  constitutes new and material evidence 
in that it raises a reasonable possibility of substantiating 
the veteran's claim.  As new and material evidence has been 
received, the veteran's claim of entitlement to service 
connection for neck injury residuals is reopened.

B.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and arthritis (degenerative joint disease) becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

As noted above, the veteran's service medical records 
indicate that he was treated for cervical spine injuries and 
complaints.  Clinical documentation dated in September 1971 
reflects that the veteran fell and injured his cervical spine 
in September 1971.  Impressions of paraspinous muscle spasm 
secondary to trauma; "minimal brachial plexus injury 
(sensory);" and cervical myofascial sprain were advanced.  
An April 1972 treatment entry states that the veteran 
reported having injured his neck in March 1972.  An 
impression of cervical muscle strain was advanced.  At his 
September 1972 physical examination for service separation, 
the veteran was reported to exhibit a normal spine.  

A December 2005 VA hospital summary indicates that: the 
veteran was involved in a February 2005 motor vehicle 
accident; sustained a blunt trauma cervical hyperextension; 
and reported a diagnosis of cervical stenosis.  Upon 
discharge from the hospital, the veteran was diagnosed with 
C3 Asia D tetraplegia and cervical stenosis.  

At the January 2006 VA examination for compensation purposes, 
the veteran presented a history of having initially injured 
his cervical spine during active service and a subsequent 
February 2005 motor vehicle accident in which he sustained a 
C3 incomplete spinal cord injury.  Fusion at C4-C5 was 
performed.  X-rays documented the fusion as well as a 
decrease in height of the C5-C6 and C6-C7 space.  In 
reviewing the record, the examiner noted that an MRI and 
myelogram done prior to the fusion surgery showed significant 
stenosis of C4-C5 with moderate stenosis at the lower levels.  
Diagnoses of chronic cervical pain with osteoarthritis and 
traumatic arthritis and "cervical spinal cord traumatic 
injury C3, status post C4-C5 fusion for severe stenosis" 
were advanced.  The examiner opined that, based on the 
documentation of multiple cervical injuries while in the 
military and his chronic neck pain since, "it is more likely 
than not" that a component of the veteran's chronic neck 
pain and traumatic arthritis was directly related to his 
military service.  With respect to his cervical spinal cord 
traumatic injury C3, status post C4-C5 fusion for severe 
stenosis, the examiner indicated that the underlying question 
is whether or not his traumatic arthritis contributed to 
this.  In this regard, he opined that the traumatic arthritis 
did, in fact, contribute to his cervical stenosis which, 
contributed to his spinal cord injury.  Therefore, the 
examiner concluded that "it is more likely than not" that a 
component of the accident is secondarily related to his 
military-related diagnosis (chronic neck pain and traumatic 
arthritis).  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran was treated for cervical spine trauma 
during active service and sustained additional cervical spine 
trauma in a post-service February 2005 motor vehicle 
accident.  At the January 2006 VA examination for 
compensation purposes, the veteran was diagnosed with chronic 
cervical spine traumatic arthritis, osteoarthritis, traumatic 
C3 spinal cord injury, stenosis, and C4-5 fusion residuals.  
The examiner expressly concluded that the veteran's chronic 
cervical spine disabilities were more likely than not 
etiologically related to his inservice cervical spine trauma 
and the residuals thereof.  In the absence of any competent 
evidence to the contrary and upon resolution of every 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted for chronic cervical spine 
traumatic arthritis, osteoarthritis, traumatic C3 spinal cord 
injury, stenosis, and C4-5 fusion residuals.  

III.  Nasal Bridge, Right Medial Cheek, and Right Nasolabial 
Fold Scar

The provisions of 38 U.S.C.A. § 7105 (West 2002) direct, in 
pertinent part, that:

  (a) Appellate review will be initiated 
by a notice of disagreement and completed 
by a substantive appeal after a statement 
of the case is furnished as prescribed in 
this section.  Each appellant will be 
accorded hearing and representation 
rights pursuant to the provisions of this 
chapter and regulations of the Secretary.  

***

  (d)(1)  Where the claimant, or the 
claimant's representative, within the 
time specified in this chapter files a 
notice of disagreement with the decision 
of the agency of original jurisdiction, 
such agency shall prepare a statement of 
the case....

***

  (d)(3)  Copies of the "statement of the 
case" prescribed in paragraph (1) will be 
submitted to the claimant and the 
claimant's representative, if there is 
one.  The claimant will be afforded a 
period of sixty days from the date the 
statement of the case is mailed to file 
the formal appeal.  This may be extended 
for a reasonable period on request of 
good cause shown....  The agency of 
original jurisdiction may close the case 
for failure to respond after receipt of 
the statement of the case, but questions 
as to timeliness or adequacy of response 
shall be determined by the Board of 
Veterans' Appeals.  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the SOC and any 
prior supplemental statements of the case (SSOC) addressed 
several issues, the substantive appeal must either indicate 
that the appeal is being perfected as to all of those issues 
or must specifically identify the issues being appealed.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the VA in reaching the 
determination or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the SOC and any prior SSOCs. The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202 (2007).  

The substantive appeal must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
VA records have been transferred to another VA office.  In 
that case, the NOD or substantive appeal must be filed with 
the VA office which has assumed jurisdiction over the 
applicable records.  38 C.F.R. § 20.300 (2007).  

A substantive appeal must be filed within 60 days from the 
date that the RO mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302 (2007).  

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included.  Where the time limit would expire on 
a Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. 
§ 20.305 (2007).  

In March 2006, the RO established service connection for a 
nasal bridge, right medial cheek, and right nasolabial fold 
scar; assigned an initial noncompensable evaluation for that 
disability; and effectuated the award as of January 14, 2006.  
The veteran was informed in writing of the award and his 
appellate rights on March 14, 2006.  In November 2006, the 
veteran submitted a NOD with the evaluation assigned for his 
facial scar.  On June 11, 2007, the RO issued a SOC to the 
veteran and his accredited representative which addressed the 
issue of an initial compensable evaluation for the veteran's 
facial scar.  The veteran subsequently submitted an Appeal to 
the Board (VA Form 9) dated June 26, 2007.  The veteran's 
Appeal to the Board (VA Form 9) was received by the RO on 
August 30, 2007.  As noted above, in March 2008, the Board 
informed the veteran in writing that his June 2007 Appeal to 
the Board (VA Form 9) was not timely filed and informed him 
of his right to present testimony, written argument, or 
additional evidence relevant to the issue of whether he had 
submitted a timely substantive appeal.  The veteran did not 
respond to the Board's notice.  

The veteran was informed in writing of the adverse decision 
on March 14, 2006.  A SOC which addressed the evaluation of 
his facial scar was issued to him on June 11, 2007.  His 
Appeal to the Board (VA Form 9) was received on August 30, 
2007.  In order for the veteran's substantive appeal from the 
assignment of an initial noncompensable evaluation for his 
facial scar to be considered timely, it must have been 
received prior to or on August 10, 2007, a date 60 days after 
the issuance of the SOC.  38 C.F.R. §§ 20.300, 20.302, 20.305 
(2007).  The Board observes that the record is devoid of any 
documentation received between June 11, 2007, and August 10, 
2007, which may be reasonably construed as a substantive 
appeal.  Therefore, the Board concludes that the veteran did 
not submit a timely substantive appeal from the assignment of 
an initial noncompensable evaluation for his nasal bridge, 
right medial cheek, and right nasolabial fold scar.  In the 
absence of a timely substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  According, the issue is dismissed.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for neck injury residuals is granted.  

Service connection for chronic cervical spine traumatic 
arthritis, osteoarthritis, traumatic C3 spinal cord injury, 
stenosis, and C4-5 fusion residuals is granted.  

The issue of the veteran's entitlement to an initial 
compensable evaluation for his nasal bridge, right medial 
cheek, and right nasolabial fold scar is dismissed.  


REMAND 

On January 18, 2007, the RO denied the claim of service 
connection for post-traumatic stress disorder (PTSD).  On 
January 9, 2008, the veteran expressed disagreement with this 
decision.  This letter is a timely notice of disagreement on 
the issue of entitlement to service connection for PTSD.  See 
38 C.F.R. § 20.201 (2007).  However, the RO has not issued a 
statement of the case on the issue of entitlement to service 
connection for PTSD, and no appeal has been perfected.  The 
Court has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following action:  

Issue a SOC to the veteran and his 
accredited representative which addresses 
the issue of service connection for PTSD.  
The veteran and his accredited 
representative should be given the 
appropriate opportunity to respond to the 
SOC.  The veteran and his accredited 
representative are advised that the 
veteran must complete his appeal of this 
issue by filing a timely substantive 
appeal following the issuance of the SOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


